Cook, J.,
dissenting. I respectfully dissent. The sanction recommended by the board of a one-year suspension from the practice of law and full restitution appears appropriate in light of Mr. Winkfield’s conduct and his unwillingness to acknowledge his wrongdoing. The fact that a lawyer fails to accept responsibility for unethical conduct suggests to me that further violation of the Code of Professional Responsibility is more probable than in a case where the breach is acknowledged. On that basis, I reconcile this more severe sanction with the lesser penalty applied to respondent Brooks for his part in handling funds owed to Mr. Thomas. I, therefore, would impose the sanction recommended by the board.
Moyer, C.J., concurs in the foregoing dissenting opinion.